Citation Nr: 0938828	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
right wrist fracture.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1998 of a Department 
of Veterans Affairs (VA) Regional Office.

When the claims were first before the Board, in a decision in 
September 2000, the Board denied a compensable rating for 
residuals of a right wrist fracture and the claim for a total 
disability rating.

On appeal of the Board's decision of September 2000 to the 
United States Court of Appeals for Veterans Claims (Veterans 
Court), the Veterans Court, in an Order entered in April 
2001, vacated the Board's decision for compliance with the 
then recently enacted Veterans Claims Assistance Act of 2000 
(VCAA).

In June 2002, the Board promulgated another decision, denying 
the claims. On appeal of the Board's decision of June 2002 to 
the Veterans Court, the Veterans Court, in an Order entered 
in June 2003, vacated the Board's decision for compliance 
with the Veterans Claims Assistance Act of 2000 and the case 
law interpreting the VCAA.

In accordance with the Veterans Court's Order, in February 
2004, the Board remanded the case for further procedural 
development to ensure VCAA compliance.  In April 2006 and in 
December 2007, the Board again remanded the case for further 
evidentiary development.  As the requested procedural and 
evidentiary development has been completed, no further action 
to ensure compliance with the remand directives of February 
2004, of April 2006, and of December 2007 is required.  
Stegall v. West, 11 Vet. App. 268 (1998).



The record raises the claim of secondary service connection 
for residuals of ganglion cyst and for right wrist neuritis 
due to a neuroma, which is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 

A decision on the claim for a total disability rating is 
deferred until the claim of secondary service connection for 
residuals of a ganglion cyst and for right wrist neuritis due 
to a neuroma is adjudicated.


FINDING OF FACT

The residuals of a right wrist fracture are manifested by 
dorsiflexion of greater than 15 degrees and palmar flexion is 
not limited in line with the forearm. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right wrist fracture are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, Diagnostic Code 5215 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, preadjudication VCAA notice was not possible because 
the rating decision in June 1998, predated the enactment of 
the VCAA in November 2000.  Nevertheless the Veteran is 
entitled to subsequent VCAA notice.  

The RO provided post-adjudication VCAA notice by letters, 
dated in February 2004, in May 2006, and in January 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability was worse and the effect on employment.  



The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009) (claim-specific notice, namely, a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claim for increase was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the VA records, private medical 
records, and records of the Social Security Administration. 
An attempt to obtain additional records from Kaiser 
Permanente produced a response in April 2005 that such 
records could not be located.  

The Veteran was afforded VA examinations to evaluate his 
disability.  38 C.F.R. § 3.159(c)(4)(i). 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Compensable Rating for Right Wrist Fracture Residuals

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The residuals of the right wrist fracture are currently rated 
as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (limitation of motion).  

Normal dorsiflexion (extension) of the wrist is from 0 to 70 
degrees; normal plamar flexion is from 0 to 80 degrees.  
38 C.F.R. § 4.71a, Plate I. 

Under Diagnostic Code 5215, the criteria for a compensable 
rating, 10 percent, are  dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5214.  Under Diagnostic Code 5214, the criterion for a 
compensable is ankylosis of the wrist. 

Rating factors for a disability of the musculoskeletal system 
includes functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also, with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a Diagnostic Code 5003, degenerative 
arthritis established by X-rays is rated on limitation of 
motion of the joint affected.  When limitation of motion is 
noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for a major joint 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Factual Background

On VA examination in April 1995, the Veteran describe some 
occasional and mild stiffness in his right wrist, but 
otherwise no other wrist complaints.  On physical examination 
the right wrist was normal in appearance and was without 
local tenderness, swelling, or redness.  Dorisflexion was to 
60 degrees and palmar flexion was to 45 degrees.  He could 
make a fist.  The reflexes in the upper extremities were 
equal and active.  Sensation was intact and circulation was 
normal.  There was no loss of gripping power.  He was right 
handed.  The examiner commented that he found no significant 
degree of wrist.  

VA records show that in April and in May 1996 the Veteran 
complained of intermittent swelling and numbness and tingling 
in his right hand.  In May 1996, the assessments were 
probable carpal tunnel syndrome and a ganglion cyst.  

Records of Kaiser Permanente from 1988 to 1995 show that in 
May 1995 the Veteran complained of chronic wrist pain.  

On VA examination in October 1996, the Veteran complained of 
discomfort over the dorsum of the right wrist.  On 
examination, the general appearance of the right wrist was 
normal.  There was some slight tenderness.  There was no 
swelling.  The examiner reported that the examination was 
entirely normal except for some vague tenderness over the 
dorsum of the wrist.  

Records from Kaiser Permanente show that in November 1996 
electrodiagnostic was consistent with tendonitis.  In January 
1997, the Veteran had recently developed a large mass on the 
dorsal aspect of the wrist, which was consistent with a 
ganglion cyst.  X-rays revealed degenerative changes.  In 
April 1997, the ganglion cyst was removed. 

On VA examination in April 1997, it was reported that since 
the October 1996 examination there had been no basic changes 
except that a small cyst had been removed from the right 
wrist.  It was noted that the Veteran not worked since 
October 1996.  The right wrist could not be examined because 
the Veteran had a splint on the wrist.  

VA records show that in 2007 the Veteran complained of 
persistent pain and occasional swelling of the right hand 
with numbness and tingling.  On physical examination, the 
pulses were intact.  Sensation was within normal limits. The 
Tinel's sign for carpal tunnel syndrome was negative.  
Electrodiagnostic tests were compatible with a very mild 
digital neuropathy of the 2nd digit of the right hand of 
uncertain clinical significance. 



On VA neurology examination in December 2008, it was noted 
that the Veteran was right handed.  History included the 
removal of ganglion cysts twice, but the Veteran was able to 
return to work as a machinist after both surgeries.  
Recently, the Veteran was referred to a hand surgeon because 
of a neuroma, which was removed four days prior to the 
examination.  The Veteran was wearing a bandage over the 
scar.  

The Veteran complained of pain at the back of the right thumb 
and index finger, where there was a 1 inch scar from the 
ganglion excision.  He complained of swelling and painful if 
he bent his wrist or moved the wrist sideways.  Nevertheless, 
he remained right handed and still used his for all 
activities of daily living.  

On examination the Veteran had normal power and coordination 
in the upper extremities.  No limitation of motion on the 
wrist could be detected or in any of the fingers of the right 
hand, even with the bandage on and having had surgery only 
four days previously.  The Veteran used his right hand to tie 
and untie his shoes, to pull up his pants, and put on his 
clothes without limitation.  Because of the recent surgery, 
the bandage was not removed. There was no atrophy, 
fasciculations, involuntary movements or tremors.  The 
Tinel's sign for carpal tunnel syndrome was positive.  The 
examiner stated that the neuroma was due to the surgeries for 
the ganglion cysts.  The examiner did not find any 
neurological deficit directly attributable to the fractured 
right wrist and the neurological changes were all secondary 
to idiopathic polyneuropathy.  The diagnoses were idiopathic 
polyneuropathy, metabolic in origin, causing glove and 
stocking hypesthesia; a positive Tinel's signs in the upper 
extremities; reduced reflexes at both wrists; and digital 
neuropathy of the 2nd finger of the right hand by EMG of 
uncertain clinical significance.  

On VA examination in January 2009, it was noted that the 
Veteran was right handed.  The Veteran complained of right 
wrist pain, swelling, giving-way, throbbing, weakness, 
stiffness, and a dull sensation.  He stated that pushing, 
pulling, lifting, and overhead work could cause a flare-up of 
pain, which could be severe, lasting for days.  

The Veteran stated that after service he had had constant 
wrist pain, which had not precluded him from working as a 
security guard and, eventually, as a machinist for nine 
years, but his right wrist pain led to the development of a 
cyst, which was removed, and to neuritis. 

On examination the Veteran still had stitches in place.  It 
was noted that he had last worked in 1992, when he was laid 
off due to physical limitations.  The Veteran stated that his 
wrist condition affected his activities of daily living and 
it had impacted on his prior employment.  He stated that he 
could not drive for long distances due to wrist pain. 

On examination the Veteran did not appear to be in any acute 
distress.  There were scars on the right wrist from previous 
surgeries. There were no mass or swelling.  Muscle strength 
was normal. There was tenderness at the postoperative site. 
Grip strength test with a dynamometer was 70/70/68.  
Sensation was decreased over the dorsal aspect of the right 
thumb and forefingers.  On range of motion, there was pain, 
fatigue, and weakness on all tested motions without a lack of 
endurance or incoordination.

After three repetitions of active and passive motion of the 
wrist, dorsiflexion was to 70 degrees and plamar flexion was 
to 80 degrees.  There was no additional loss of motion due to 
pain, fatigue or weakness and no lack of endurance or loss of 
coordination.  

Analysis

Under Diagnostic Code 5215, the criteria for a compensable 
rating, 10 percent, are  dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm. 



On VA examination in April 1995, dorisflexion was to 60 
degrees and palmar flexion was to 45 degrees.  The examiner 
commented that he found no significant degree of wrist.  On 
VA examination in October 1996, the examiner reported that 
the examination was entirely normal except for some vague 
tenderness over the dorsum of the wrist.  On VA examination 
in April 1997, it was reported that since the October 1996 
examination there had been no basic changes.  On VA neurology 
examination in December 2008, no limitation of motion on the 
wrist could be detected.  On VA examination in January 2009, 
after three repetitions of active and passive motion of the 
wrist, dorsiflexion was to 70 degrees and plamar flexion was 
to 80 degrees.  There was no additional loss of motion due to 
pain, fatigue or weakness and no lack of endurance or loss of 
coordination.

During the entire course of this appeal, covering more than a 
decade, the findings of range of motion have been consistent.  
The dorsiflexion of the wrist is clearly greater than 15 
degrees or palmar flexion is clearly not limited in line with 
the forearm.  And there is no evidence of ankylosis.  

In the absence of evidence of dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm, 
considering functional loss due to pain and the other factors 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59, or evidence of 
ankylosis, the criteria for a compensable rating under either 
Diagnostic Code 5215 or 5214 have not been met at anytime 
during the appeal period. 

Where as here limitation of motion is noncompensable under 
either Diagnostic Code 5215 or 5214, 10 percent is for 
application for a major joint affected by limitation of 
motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
this case, any painful motion has been associated with the 
unadjudicated claim of secondary service connection for 
residuals of a ganglion cyst and for right wrist neuritis due 
to a neuroma, not the residuals of the fracture. 

As the criteria for a compensable rating have not been 
demonstrated, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level and do provide for a higher rating for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A compensable rating for residuals of a right wrist fracture 
is denied. 




REMAND 

On VA neurology examination in December 2008, history 
included the removal of ganglion cysts and a neuroma.  The 
examiner stated that the neuroma was due to the surgeries for 
the ganglion cysts and that any neurological deficit was not 
directly attributable to the right wrist fracture. 

On VA examination in January 2009, the examiner stated that 
the ganglion cyst was more likely related to the wrist injury 
and that the removal of the cyst led to nerve entrapment, 
resulting in neuritis.  

The conflicting evidence raises the claim of secondary 
service connection for residuals of ganglion cyst and for 
right wrist neuritis due to a neuroma, which is  inextricably 
intertwined with the rating for the right wrist.  And as any 
neurological deficit would be rated separately, the case is 
REMANDED for the following action:

1. Ensure VCAA notice compliance on the 
claim of secondary service connection 
and the develop the claim as necessary 
under the duty to assist. 

2. After the above development, 
adjudicate the claim of secondary 
service connection for residuals of 
ganglion cyst and for right wrist 
neuritis due to a neuroma.  If the 
decision is adverse to the Veteran, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


